Mr. Justice Hill
specially concurring:
I agree in the conclusion that the ballots under consideration should not have been counted for the defendant in error, Trainor, for the reason that the electors casting them have not designated their choice in the manner provided by statute. I also agree with the conclusion that the requirement that the elector shall prepare his ballot by marking a cross opposite the name of his choice for each office to be filled, in the blank space provided for that purpose, has not been repealed by the Headless Ballot law of 1913. In this respect I agree that the law is the same now as it was when the case of Baldwin v. Wade, 50 Colo., 109, 114 Pac. 399, was decided, but I cannot agree that the legal principles here involved can be distinguished from some of those declared in the Baldwin-Wade case; but to the contrary, by the conclusion reached we are overruling certain alleged law pronounced in that case, and I think properly so, for, in my opinion, it is not supported by reason or authority, and never ought to have been declared. Neither can I agree with the statement that in the Baldwin-Wade case the voter made a cross mark after the name of the candidate for whom the majority thought he intended to vote, or that his ballot was marked substantially as the law requires when applied to the candidate, Wade, for whom this court counted the ballot; but to the contrary, the ballot shows (a photograph copy of which I inserted in my dissenting opinion) that the voter made a cross in the space provided for that purpose to cast a vote for the opposing candidate, Baldwin, and directly opposite his name, as well as to the right of his party name, and at the exact place where the law says that a cross mark shall be made in order to vote for him. Yet, regardless of this, and the statute which thus authorizes it, simply because the name of Wade was written in on the line beneath Baldwin’s name, and where it did not belong, and where it was outside of the blank spaces provided for the writing in of names, *161this court refused to count the ballot for Baldwin, although cast for him as the law says it shall he, and counted it for Wade, in direct conflict with the provisions of the statutes. In my opinion the most that could be consistently be reasoned out in that case would be to say that it was impossible to determine for which candidate the voter intended to cast his ballot; but when it is considered in connection with the provisions of the statutes, it certainly ought not to have been said that the voter either made an effort to substantially or otherwise express his choice for Wade in the manner provided by law.
This ease is much clearer concerning the intention of the voter than the Baldwin-Wade case. There is no contention that they intended to vote for any other candidate. The evidence of their intention to vote for these is strengthened by the further fact that they wrote three names in, the exact number to be elected, and did not attempt to make any mark opposite the names of any candidate whose name was printed upon the ballot, and I have not a shadow of doubt but that the electors casting these ballots intended to vote for Trainor, otherwise, as said by the majority in the Baldwin-Wade case “If he did not want to vote for Wade, why did he write his name in?” If the Baldwin-Wade case declarations are sound, the same question is pertinent here ‘If they did not want to vote for Trainor, why did they write his name in?’ In my opinion, there is no answer to the question other than that these electors intended to vote for Mr. Trainor, as well as for the other two gentlemen whose names they also wrote in, and the only reason they should not be counted is because the voter has failed to express his choice in the manner provided by statute. That they are required to do so is" recognized by all the authorities, many of which were set forth by Mr. Justice White and the writer in our dissenting opinions in the Baldwin-Wade case. On the other hand, the reasoning in the Baldwin-Wade case is to the effect that where the statute says, if for any reason it is impossible to determine the choice of any voter for any office to. be filled, *162the ballot shall not be counted, and that this clearly implies that if the converse is true, the ballot shall be counted, in the absence of any positive declaration of the statute that such a vote shall not be counted. This is followed by a declaration, in substance, that it would be a sacrifice of truth for technicality to say that such ballots ought not to be counted. If that reasoning is spund, when applied to the facts of that case, then I am impelled to suggest when applied to the facts here, that the same reasoning ought to compel this court to now say that it would be a sacrifice of truth of technicality to say that these ballots ought not to be counted for Trainor.
The weakness of the reasoning in the Baldwin-Wade case is demonstrated by the fact that the majority appear to have lost sight, of the legal principle which is supported by all .of the authorities, namely, that the declaration of a voter, in order to be effective, must be expressed in substantial compliance with the provisions of the statutes. The opinion in the present case recognizes this as the law, for which reason these votes are not to be counted, but if we were to follow the reasoning in the Baldwin-Wade case, this judgment ought to be affirmed, and we ought to say here, as the concluding paragraph in that case says, viz:
“It is thus seen that the county court arrived at the very right of the matter. That is the object of inquiry, and when that end is reached, no person can, in any manner, shape or form, be injured, but everyone, the voters and the candidates, are awarded and given exactly what they are entitled to.”
It will thus be observed by these excerpts from that opinion that the principles attempted to be promulgated in the Baldwin-Wade case, are applicable to the facts here. To my mind this record discloses that the trial court so understood them, and while he was of opinion that these ballots should not have been counted, he added them to Trainor’s total, in the belief that he was following the law as announced by this court in the Baldwin-Wade case. In this respect I think he was right, *163and I am of opinion, for this reason, that he is entitled to an apology from this court for a reversal of this judgment. The judges of election, who are usually laymen and do not read' the opinions of this court, followed the statute as it reads and declined to count these ballots for Trainor, as the former ones did in the Baldwin-Wade case. The trial judge while having the statutes before him, was also confronted by the opinion of this court in the Baldwin-Wade case, and it- being our latest declaration upon the subject, and its principle being specially applicable to the facts here, he unquestionably felt that he was hound to follow its conclusions and is now to be reversed for so doing, but in my opinion this reversal can only he justified by the overruling of the Baldwi n-Wade case, which as I view it is necessary, in order to get right in this respect.
I am authorized to state that Mr. Justice White concurs in these views.